               Case 20-15320-LMI      Doc 113     Filed 04/19/21    Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


In re:                                                       Case No.: 20-15320-LMI
                                                             Chapter 13
Byron V. Flores,

         Debtor(s).



                  TRUSTEE'S MOTION TO REDIRECT PAYMENT
              AND CERTIFICATE OF SERVICE OF NOTICE OF HEARING

         Nancy K. Neidich, Standing Chapter 13 Trustee, by and through undersigned

counsel, files the instant Motion to Redirect Payment and states as follows:

         1.     On March 10, 2021, the Court entered an Order Confirming the Debtor's

ninth amended Chapter 13 plan ("Confirmed Plan"). [ECF No. 107].

         2.     The Confirmed Plan [ECF No. 93] pays U.S. Bank, N.A. ("Creditor")

$32,404.97 towards arrearages.

         3.     The Creditor amended their proof of claim number four (4) ("Proof of

Claim") to list arrears in the amount of $32, 122.20, an amount less than the amount listed

in the Debtor's Confirmed Plan.

         4.     The Trustee requests the Court to enter an order allowing the Trustee to

redirect any funds listed in the Debtor's Confirmed Plan which are above the amount

listed in the Creditors Proof of Claim. Said funds should be redistributed pro-rata to

general unsecured creditors or, if none, to the Debtor(s).

         WHEREFORE, the Trustee requests the Court enter an order allowing the

Creditor's arrearage that is listed in the Confirmed Plan be paid up to the amount listed in

the Creditor's amended Proof of Claim and the remainder be redirect to general
           Case 20-15320-LMI       Doc 113     Filed 04/19/21     Page 2 of 2



unsecured creditors, or, if none, to the Debtor(s) and for any further relief the Court

deems necessary.


                          CERTIFICATION OF SERVICE

       I CERTIFY that a true and correct copy of the foregoing and the notice of hearing
generated by the Clerk of Courts have been served on         /tfA..1 t.. l q   , Vt..1   via
CM/ECF the Counsel for the Debtor(s) and:
By regular U.S. mail:


PHH Mortgage Corporation
Attn: Bankruptcy Department
P.O. Box 24605
West Palm Beach, FL 33416-4605

U.S. Bank N.A.
c/o C T CORPORATION SYSTEM
1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
6409 CONGRESS A VE., SUITE 100,
BOCA RA TON, FL 33487
[ECF No. 13]

Via Certified Mail:
U.S. Bank N.A.
Attn: Andrew Cecere, CEO
425 Walnut Street
Cincinnati, OH 45202
(FDIC Cert# 6548)
Certified Mail No.: 7017 2620 0000 2780 1506
             7017 2620 ODDO 2780 1506
                                             Respectfully submitted:
                                             NANCY K. ~ CH,
                                             Standi~yrtpter      Trustee

                                    By:
